PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/045,843
Filing Date: 11 Mar 2011
Appellant(s): Gierkink et al.



__________________
Michael C. Brandt (Reg. No. 65,476)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2021 in response to Final Office Action mailed September 25, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With respect to independent claims 35 and 45, Appellant argues that Anderson, Felsher and Abraham do not disclose or suggest the limitations of independent claims 35 and 45. That the rejections lack support in sufficient evidence and/or a legally proper technical rationale, and should be reversed based upon clear error. 
For Example that the prior art references fail to disclose “monitoring cookies from multiple browser application to detect information generated through the use of multiple accounts and matched to a candidate set of information provided by a third source.”
In response Examiner respectfully disagrees and submits that Anderson at paragraph [0061] for example, discloses that “That is, it may be needed or desired to retrieve data from multiple data sources.  As a result, the data may be merged.  Records derived from two or more data sources or data sets might be matched using one or more data keys common to both records, i.e., such as using name and address, account numbers, etc. For example, “name and address” matching might be used to merge information from multiple databases” Anderson paragraph [0152] further discloses types of data that may be tracked or monitored. Accordingly Anderson does teach or disclose monitoring or tracking multiple data sources to detect information generated through the use of multiple accounts and matched to a candidate set of information provided by a third source.  However, what Anderson did not specifically say is that the monitoring or tracking of multiple data account sources are done using a cookie. Abraham however discloses that the data monitoring and/or tracking can be done using cookie. See col. 5, lines 33-56, which discloses that future requests to the advertising server 140 may include the cookie and therefore, include the unique identifier of the subscriber 110. The advertising server 140 may use this identifier to help decide what particular advertisement to send the subscriber 110, and to track certain information, such as what advertisements the subscriber has selected.  As discussed in more detail below, the identifier in the cookie may be used to identify the subscriber 110 to the advertising server 140 when providing the advertising server 140 with categories for the subscriber 110 that are determined based on the subscriber's browsing habits.” Based on the above it is Examiner position that the claim limitation “monitoring cookies from multiple browser application to detect information generated through the use of multiple accounts and matched to a candidate set of information provided by a third source” are met and the rejection should be maintained.
Appellant further argues with respect to claims 35 and 45 that Anderson does not teach or disclose “match the candidate set of information for triggering transmission of the electronic message to a target set of information that is stored in the profile record and includes the first set of information generated through use of the first account and the second set of information generated through use of the second account” because the matching in Anderson is between different profiles for purposes of generating marketing information.
In response Examiner respectfully disagrees and submits that as established above Anderson does match candidate set of information from multiple account sources and the primary purpose of matching the candidate set of information is to build a complete profile for the candidate for purposes of generating marketing information targeted at the candidate. The fact that Anderson later match the profile with merchant profile does not negate the facts. see claim 1, which discloses that “generating, by the preference engine, marketing information based on a degree of matching between the customer profile and a merchant profile of the specific merchant entity, wherein generating marketing information comprises: determining, by the preference engine, merchant zip codes based on the customer transaction data for respective purchases of the customer at the plurality of merchant entities” Accordingly the claim limitation is met and the rejection should be sustained.
Appellant further argues with respect to independent claims 35 and 45 that Anderson in view of Felcher and Abraham does not teach or suggest “monitor communications between a server-side application executing on the server system and plurality of browser application executing on a client device for inclusion of the target set of information that is also stored in the profile record and that was generated through use of the first account and second account”
In response Examiner respectfully disagrees and submits as discussed above that Anderson at paragraph [0061], discloses that “That is, it may be needed or desired to retrieve data from multiple data sources.  As a result, the data may be merged.  Records derived from two or more data sources or data sets might be matched using one or more data keys common to both records, i.e., such as using name and address, account numbers, etc. For example, “name and address” matching might be used to merge information from multiple databases” Paragraph [0152] further discloses types of data that may be tracked or monitored. Accordingly, Anderson does “monitor communications between a server-side application executing on the server system and plurality of browser application executing on a client device for inclusion of the target set of information that is also stored in the profile record and that was generated through use of the first account and second account” because the main purpose of Anderson is to build a complete profile from multiple data sources for the particular candidate. Alternatively Abraham does build a profile as disclosed at (col. 7, lines 45-52, that “The profile server 130 is configured to build a profile of the subscriber 110 based on the subscriber's requests for data and to characterize the behavior of the subscriber by comparing the profile to a behavior model of an on-line user having known characteristics.” Based on the above it is Examiner’s position that the claim limitation is met and the rejection should be sustained.
Appellant further argues with respect to independent claims 35 and 45 that Anderson in view of Felsher and Abraham does not teach or suggest “responsive to detecting, within the at least one cookie provided to the server-side application by the subset of one or more browser applications, inclusion of the target set of information”
In response Examiner respectfully disagrees and submits that Abraham does teach or suggest the claimed limitation: “responsive to detecting, within the at least one cookie provided to the server-side application by the subset of one or more browser applications, inclusion of the target set of information” For example Abraham at Col. 8, lines 18-43, discloses that “The advertising targeter 142 uses the cookie identifier to look up the categories for the subscriber 110, select advertisements, at least in part, based on one or more of the categories, and send the selected advertisement to the subscriber 110.  The advertisements may be Internet-based advertisements (for example, advertisements that the subscriber views with a web browser).”). Based on the above, it is Examiner’s position that the claim limitation is met and the rejection should be sustained.
Appellant further argues with respect to independent claims 35 and 45 that the prior art references fail to disclose or suggest the claim limitation: “restrict, through a network security module, access to the profile record for the particular entity within the database, wherein the network security module encrypts the first set of information and the second set of information, wherein other entities are required to use the server system associated with the controlling entity to deliver electronic messages based on the profile record
In response Examiner respectfully disagrees and submits that Felsher at paragraph [0242], discloses that “In order to maintain privacy of the media content record, the content itself may be encrypted.  In this case, the access rules are externally coded, so that the content of the record may be shielded while still permitting controlled access.  Various security schemes may be employed for selective access to the record once delivered….Different users or types of users (e.g., roles) may have different rights of access, defined by rule.” Notice that the claimed “…wherein other entities are required to use the server…” only presents an intended use limitation and carries little or no patentable weight. Based on the above the claim limitation is met and the rejection should be sustained.
Appellant further argues that remaining claims depend from claims 35 and 45 and are patentable over the cited references for the same reasons.
In response Examiner respectfully disagrees and submits that the remaining claims are neither patentable by virtue of their dependency from claims 35 and 45 nor for their own individually recited features contained therein
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685        
                                                                                                                                                                                                /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.